Citation Nr: 0616007	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
IBS has been no more than moderately disabling. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for IBS 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.6, 4.114, Diagnostic Code 7319 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially disagrees with the initial 10 percent 
rating assigned for his service-connected IBS.  He asserts 
that his condition causes severe impairment.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  There 
is a distinction between a claim based on disagreement with 
the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will consider entitlement to "staged ratings" in this  
case.

Pursuant to the relevant rating criteria (Diagnostic Code 
7319), a 10 percent rating is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
and abdominal distress.  A 30 percent rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "moderate" and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran claims that an evaluation in excess of 10 percent 
for his service connected IBS is warranted.  Specifically, in 
an undated statement to his private physician, E. K., M.D., 
the veteran notified the physician that VA may contact him in 
connection with his IBS claim and the veteran stated that 
this disorder has increased in severity and is productive of 
loss of weight, nausea, discomfort in the colon near the 
rectum, and occasional diarrhea followed by constipation.  
Similarly, in a February 2003 communication to VA, the 
veteran complained of frequent bowel movements (as much as 4-
6 times per day) as well as occasional cramping in the lower 
intestines and irritation and soreness in the rectal area due 
to excessive bowel movement.  

The Board has carefully reviewed statements from the veteran 
regarding the nature and extent of his claim, including his 
March 2004 statement were he asks for a 100% rating for this 
condition because he will be 90 years old and his spouse will 
need assistance in the future.  However, while the veteran's 
statements provide lay evidence in support of his claim, 
review of the veteran's VA and private treatment records, to 
include VA examination reports dated in November 2001 and 
October 2003, reflect his complaints of only intermittent 
abdominal distress with occasional alternating constipation 
and diarrhea and history of weight loss.  Upon examination, 
with the exception of mild lower quadrant tenderness, the 
veteran has consistently been noted to have normal stool 
studies, negative colonoscopy, and his weight has been 
characterized as stable, providing medical evidence against 
this claim that outweighs the veteran's contentions regarding 
this nature and extent of his disorder.   

VA outpatient treatment records in August 2003 and March 2004 
noted that the veteran's IBS is stable.  Inasmuch as the 
medical records reflect that the veteran has reported that 
his IBS symptoms are intermittent and occasional, and the 
diagnoses include findings of stable IBS, the Board finds 
that the veteran does not have severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation and more or less constant abdominal distress, so 
as to warrant an increased evaluation.  These records 
constitute negative evidence which goes against the veteran's 
claim for an evaluation in excess of 10 percent for IBS, and 
are found to outweigh the veteran's written statements 
regarding the nature and extent of his disorder.   

Overall, the Board must find that the post-service medical 
records, including the private medical records, provides 
overall evidence against this claim and outweighs the 
veteran's statements regarding his condition. 

Upon consideration of the veteran's VA and private treatment 
records, the Board finds that the evidence does not show 
severe disease or severe impairment of health as a result of 
IBS.  While the veteran clearly has gastrointestinal 
symptoms, the objective evidence simply does not reflect that 
his IBS may be characterized at this time as severe.  
Therefore, the veteran's claim for an evaluation in excess of 
10 percent disabling for IBS is denied.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment as a result of his service 
connected IBS, to suggest that the veteran is not adequately 
compensated by the regular rating schedule for this disorder.  
VAOGCPREC 6-96.




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in May 2003 and July 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing with respect to this claim.  In addition, the 
November 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

The Board observes that notice was not provided before the 
February 2002 rating decision.  However, the RO did furnish 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
to the veteran regarding this issue in May 2003 and July 
2005.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A.  § 5103(a) 
with respect to the issue addressed in the February 2002 
rating decision, such that defect as to timing was cured.  
Moreover, the May 2003 and July 2005 letters to the veteran 
essentially asked him to provide, pursuant to 38 C.F.R.  
§ 3.159(b)(1), any evidence in his possession that was 
pertinent to the appeal. Id. at 121.  Thus, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the increased rating issue arises as a 
"downstream" issue from the claim for service connection 
that was granted in February 2002, such that VCAA notice as 
to the increased rating claim could not have been provided.  
Id.  See generally VAOPGCPREC 8-2003.  However, the Board has 
already determined that the veteran has received all required 
VCAA notice; thus, such deficiencies result in no prejudice 
to the veteran and therefore constitute harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 C.F.R. § 20.1102 (an error or defect in a Board decision 
that does not affect the merits of the issue or substantive 
rights of the appellant will be considered harmless).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private treatment records and he 
has been afforded VA examinations.  In this case, the RO has 
made all reasonable efforts to assist the veteran in the 
development of his claim.  While additional attempts to 
obtain information can always be undertaken, in light of the 
record, the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, can not be justified.  There being no other indication 
or allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome is denied.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


